DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 29, 2020 are being considered by the examiner.
Regarding the IBM patents listed on citation “NPL 1”, the list appears to misidentify the parent application. The list cites 16/846,857, but it should be 15/846,857. 
Specification
The disclosure is objected to because of the following informalities:
The specification should be amended to incorporate continuing data.   
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Lines 3-4 of claim 10 recite a redundant step of “forming…the input terminal, and the output terminal”. To obviate potential indefiniteness, the redundant step should be deleted.   
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 10,962,497 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,962,497 B2 anticipate the respective claims of the instant application. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 and 14 recite “the functionalized electrode”. There is no antecedent basis for the limitation in the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schröder et al. (US 2017/0256552 A1)
With respect to claim 1, Schröder et al. disclose a device* comprising (see Fig. 8A):
an input terminal (802A);
an output terminal (801A);
a negative capacitance structure configured to control a current passing horizontally from the input terminal to the output terminal, the negative capacitance structure comprising a first metal layer 101A and a second metal layer 103A arranged vertically with respect to one another, and a ferroelectric layer 102 situated between the two metal layers; and
an electrode 803A in electrical contact with the negative capacitance structure, wherein the electrode is configured to trigger a discontinuous polarization change in the negative capacitance structure (see Fig. 1A). 
*Absent the claim positively reciting a chemical sensing element (e.g. a chemically functionalized electrode that can trigger a change in the electrode upon binding a chemical), the limitation “chemical sensor” in the preamble of claim 1 will not be given patentable weight. 
With respect to claim 6, based on the design of the device, a polarization change in the ferroelectric layer causes a change in the current passing from the input terminal to the output terminal (see Fig. 8A).
With respect to claim 10, because the claimed method merely recites “forming” steps, it is satisfied by any art that discloses a structure comprising the claimed elements arranged in the claimed manner. Consequently, Schröder et al. disclose the claimed method (see rejection of claim 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder et al. in view of Park (US 2010/0096679 A1). 
Because Schröder et al. do not disclose the composition of the ferroelectric layer 102, it would have been obvious to one of ordinary skill in the art to use any conventional ferroelectric composition to form the ferroelectric layer. That said, Park discloses a ferroelectric FET wherein the ferroelectric material is a mixture of PVDF-TrFe copolymer and PZT (see [0078]). According to Park, the composition is easy to apply to a variety of substrates using a variety of methods (see [0073]-[0076]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use a mixture of PVDF-TrFe copolymer and PZT to form the ferroelectric layer of the Schröder et al. device. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder et al. in view of Park as applied to claims 2 and 12 above, and further in view of Tanaka et al. (US 2009/0152607 A1) and Tregub et al. (US 2007/0003695 A1).
As discussed above, Schröder et al. do not disclose the composition of the ferroelectric layer. In addition, Park does not disclose the claimed molar ratio of each element of the ferroelectric composition. 
Tanaka et al. disclose that PZT comprising a molar ratio of Pb:Zr:Ti is 1:0.52:0.48, minimizes leakage current when the PZT is used in a transistor (see [0112]). In light of the disclosure, it would have been obvious to one of ordinary skill in the art to use PbZr0.52Ti0.48O3 to form the PZT. Regarding the molar ratio of each polymer of the PVDF-TrFe copolymer, Tregub et al. disclose that the copolymer exhibits different properties at various temperatures based on the molar composition of PVDF and TrFe (see Fig. 3). Based on the desired properties of the ferroelectric layer, it would have been obvious to one of ordinary skill in the art to use PVDF0.75-TrFe0.25 to form the PVDF-TrFe copolymer.  
Allowable Subject Matter
While no claims are allowable due to the double patenting rejection set forth above, claims 4, 5, 7-9, 11, 14 and 15 recite subject matter not taught by the prior art. 
Schröder et al. disclose a ferroelectric device, as discussed above. However, Schröder et al. do not disclose: 
1) that the ferroelectric layer can act as a gate for a FET, as recited in claim 4;
2) that the ferroelectric layer can act as a base for a bipolar junction transistor, as recited in claim 5;
3) a method for sensing the presence of an analyte using the device, as recited in claims 7-9; 
4) chemically functionalizing an electrode, as recited in claim 14; or
5) providing the device with a reference electrode, as recited in claim 15.  
Moreover, based on the disclosure of Schröder et al., it would not have been obvious to one of ordinary skill in the art to modify the device to arrive at the respective claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796